PER CURIAM.
The appellant, after pleading nolo conten-dere to the charge of burglary of a dwelling, challenges a subsequent trial court order directing him to pay $7,500 in restitution.1 We reverse in part and remand for further proceedings.
The amount of restitution appellant was ordered to pay for a native American ceremonial pipe which was taken is not supported by the evidence. We therefore reverse and remand for another hearing to determine the amount of restitution to be ordered for this item. In all other respects, the order on appeal is affirmed.
Reversed in part and remanded.
BARFIELD, MINER and MICKLE, JJ., concur.

. Appellant's liability was joint and several with that of two co-defendants. See Teasley v. State, 640 So.2d 1239 (Fla. 1st DCA 1994), and H.S. v. State, 640 So.2d 1238 (Fla. 1st DCA 1994).